UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1506


JOSEPHAT MUA,

                Plaintiff – Appellant,

          v.

THE O’NEAL LAW FIRM, LLP; THATCHER LAW FIRM; SULLIVAN,
TALBOTT & BATT; BRYAN CHAPMAN; RMA & ASSOCIATES, LLC;
ROBERT   E.  CAPPELL;   HARDNETT  &   ASSOCIATES;  BRADFORD
ASSOCIATES; PESSIN KATZ LAW, P.A.; MARYLAND STATE EDUCATION
ASSOCIATION; ASSOCIATION OF SUPERVISORY & ADMINISTRATIVE
SCHOOL; MARYLAND STATE DEPARTMENT OF EDUCATION; C. SUKARI
HARDNETT, LLC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:14-cv-02334-PJM)


Submitted:   September 13, 2016          Decided:   September 16, 2016


Before TRAXLER, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. Callyson Taylor Grove, Jodi V.
Terranova, WILSON ELSER, Washington, D.C.; Robert Judah Baror,
Lindsay A. Freedman, Linda Hitt Thatcher, THATCHER LAW FIRM,
Greenbelt, Maryland; David George Mulquin, BRAULT & GRAHAM, LLC,
Rockville, Maryland; Bryan Chapman, Washington, D.C.; Raouf
Muhammad Abdullah, ABDULLAH & ASSOCIATES LLC, Upper Marlboro,
Maryland; Robert Elmer Cappell, ROBERT CAPPELL ATTORNEY AT LAW,
Bowie, Maryland; Andrew G. Scott, Leslie Robert Stellman, PESSIN
KATZ LAW, P.A., Towson, Maryland; Christopher Mark Feldenzer,
SEROTTE ROCKMAN & WESTCOTT, PA, Baltimore, Maryland; Nathaniel
David Johnson, LAW OFFICE OF NATHANIEL D. JOHNSON, Waldorf,
Maryland; William H. Fields, OFFICE OF THE ATTONEY GENERAL,
Baltimore, Maryland; Charlene Sukari Hardnett, Silver Spring,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Josephat Mua appeals the district court’s order dismissing

his civil complaint against several Defendants.                    On appeal, we

confine     our    review   to   the    issues    raised   in    the    Appellant’s

brief.      See 4th Cir. R. 34(b).        Because Mua’s informal briefs do

not challenge the bases for the district court’s disposition,

Mua   has    forfeited      appellate    review    of   the     district   court’s

order.      See Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4

(4th Cir. 2004).         Accordingly, although we grant Mua’s motions

to exceed the length limitations for his informal brief, for

leave to amend/correct his informal brief, and to supplement his

amended      brief,    we    affirm     the   district        court’s    order   of

dismissal.        Mua v. The O’Neal Law Firm, LLP, No. 8:14-cv-02334-

PJM (D. Md. Mar. 31, 2016).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.


                                                                           AFFIRMED




                                          3